Title: To George Washington from John Beck, 10 August 1789
From: Beck, John
To: Washington, George



[New York] August 10th 1789

The Petition of John Beck of the City of New York Humbly sheweth
That your petitioners parents were well affected to the American cause and during the late war were robbed and plundered and greatly distressed by the Enemy at New Haven in the state of Connecticut. The petitioners parents are at present in very indigent circumstances, and advanced in years; And wholly unable to render him any services, And your petitioner further sheweth that not having been brought up to any mechanical profession whereby he could get his living, is at present in want of the Common necessaries of life. He has received a tolerable education and can write a legible hand. The petitioner having tried every possible means in his power to obtain employment (not having friends able to assist him) finds his Endeavors prove ineffectual. The petitioner is at present considered as a student at Law by William Willcocks Esquire in whose office the petitioner acts as a Clerk (and of whom the petitioner can procure information respecting his Character and capacity if deemed needfull). But by reason of the inability of his parents is unable to prosecute his studies. Your petitioner not having the happiness of being personally known to your Excellency. But as our common Father and from your general character as a Philanthropist. He hopes and prays (on a humane and tender consideration of his case). That you will pay some attention to his

distresses, And will be pleased to recommend him or, otherwise be pleased to procure him an employment as a Clerk in one of the Publick Offices under the general goverment, So that your petitioner may be enabled to obtain a subsistance And your petitioner as in duty bound will ever pray.

J: Beck

